Name: Commission Regulation (EEC) No 630/79 of 29 March 1979 amending Regulation (EEC) No 142/79 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 79 Official Journal of the European Communities No L 79 /73 COMMISSION REGULATION (EEC) No 630/79 of 29 March 1979 amending Regulation (EEC) No 142/79 on special conditions for the granting of private storage aid for pigmeat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as last amended by Regulation (EEC) No 1423 /78 (2 ), and in particular Articles 4 (6), 5 (4) and 7 (2) thereof, Whereas Commission Regulation (EEC) No 1 42/79 (3 ) introduced the granting of private storage aid for pigmeat ; whereas, in view of the development of the market in pigmeat, provisions should be made , as regards dried or dried and smoked hams, solely for the storage period of eight months , and cuts known as 'middles ' should be included in the list of products ; Whereas it appears advisable to specify that the minimum quantity laid down in Article 2 (c) of Regu ­ lation (EEC) No 142/79 relates to all products mentioned there ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 142/79 is amended as follows : 1 . Article 2 (c) is replaced by the following : '(c ) 20 tonnes for boned or boneless products and "middles" 2 . The Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 2 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) Ol No L 282, 1.11 . 1975 , p . 1 . ( 2 ) OJ No L 171 , 28 . 6 . 1978 , p . 19 . (&gt;) OJ No L 20 , 27 . 1 . 1979 , p . 17 . No L 79 /74 Official Journal of the European Communities 31 . 3 . 7S ANNEX Amount of the aid in u.a./tonne for a storage period of Amount in u.a./tonne CCT heading No Products in respect of which aid is granted Supplements or deductions 3 months 4 months 5 months 6 months per month per day 1 2 3 4 5 6 7 8 ex 02.01 A III a ) 1 Carcases or half carcases without the head , chaps, neck, flare fat, kidneys , forefeet, tail , precrural flank and spinal cord , fresh or chilled (') 180 200 220 240 20 0-67 ex 02.01 A III a) 2 Unboned hams with or without rind and fat, fresh or chilled 230 260 290 30 1.0 ex 02.01 A III a) 3 Unboned shoulders (fores) with or without rind and fat, fresh or chilled 230 260 290 30 1-0 ex 02.01 A III a) 4 Unboned loins , fresh or chilled (2 ) 230 260 290 30 1-0 ex 02.01 A III a ) 5 Bellies (streaky) with or without rind and ribs, fresh or chilled 115 130 145 15 0-50 ex 02.01 A III a ) 6 bb) Cuts corresponding to 'middles', fresh or chilled ( 3 ) 180 200 220 20 0-67 ex 02.01 A III a) 6 bb) Hams , shoulders with or without rind and fat, loins with or without collar ; collars , boned fresh or chilled (4 ) 230 260 290 30 1-0 8 months ex 02.06 B I b) 3 bb) Dried or dried and smoked hams 370 45 1-50 ( j ) The aid for products falling within subheading ex 02.01 A III a ) I can also be granted for fresh pig carcases presented as Wiltshire sides , i.e. without the head, chaps, neck, feet , tail , flare fat. kidneys , tenderloin , bone blade , sternum , vertebral column , pelvic bone and diaphragm . ( : ) Loins falling within subheading ex 02.01 A III a ) 4 may be with or without rind , the adherent layer of fat , however, not exceeding 25 mm in thickness , including the rind . ( 3 ) Same presentation as for products falling within subheading 02.06 B I a ) 2 cc). ( 4 ) Loins and collars falling within subheading ex 02.01 A III a) 6 bb) must have no fat attached (a thin layer of fat not exceeding 3 mm in thickness can be tolerated). The minimum quantity of 20 tonnes refers to all products .